ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

ORDER OF 22 JUNE 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE DU 22 JUIN 1973
Official citation:

Nuclear Tests (Australia v. France), Interim Protection, Order of 22 June
1973, I.C.J. Reports 1973, p. 99.

Mode officiel de citation:

Essais nucléaires (Australie c. France), mesures conservatoires, ordonnance
du 22 juin 1973, C.I.J. Recueil 1973, p. 99.

 

Sales number 379
NO de vente:

 

 

 
22 JUNE 1973

ORDER

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

22 JUIN 1973

ORDONNANCE
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973 1973
22 juin
Rôle général
n° 58

22 juin 1973

AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE

Présents: M. AMMOUN, Vice-Président faisant fonction de Président;
MM. FORSTER, GROS, BENGZON, PETRÉN, ONYEAMA, IGNACIO-
PINTO, DE CASTRO, Morozov, JIMENEZ DE ARECHAGA, sir
Humphrey WALDock, MM. NAGENDRA SINGH, RUDA, juges;
sir Garfield BARWICK, juge ad hoc; M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour,
Vu l’article 66 du Règlement de la Cour,

Vu la requête enregistrée au Greffe de la Cour le 9 mai 1973, par la-
quelle PAustralie a introduit une instance contre la France au sujet
d’un différend portant sur des essais d’armes nucléaires dans l’atmos-
phère auxquels le Gouvernement français procéderait dans l’océan

4
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 100

Pacifique et prié la Cour dire et juger que la poursuite des essais atmos-
phériques d’armes nucléaires dans l’océan Pacifique Sud n’est pas compa-
tible avec les règles applicables du droit international et ordonner à la
République française de ne plus faire de tels essais,

Rend l’ordonnance suivante:

1. Vu la demande datée du 9 mai 1973 et enregistrée au Greffe le même
jour, par laquelle le Gouvernement australien, invoquant l’article 33
de l’Acte général de 1928 pour le règlement pacifique des différends inter-
nationaux, l’article 41 du Statut et l’article 66 du Règlement, a prié la
Cour d'indiquer, en attendant l’arrêt définitif en l’affaire dont la Cour
a été saisie par la requête en date du même jour, les mesures conser-
vatoires suivantes:

«Les mesures conservatoires consisteraient à demander au Gou-
vernement français de s’abstenir de procéder à tout essai nucléaire
dans l'atmosphère en attendant que la Cour se prononce en
l'affaire» ;

2. Considérant que le dépôt de la requête introductive d’instance et
de la demande en indication de mesures conservatoires, ainsi que les
mesures précises sollicitées, ont été notifiés par télégramme au Gouver-
nement français le jour même et qu’il lui a été simultanément transmis
copie de la requête et de la demande par courrier exprès;

3. Considérant que, conformément à l’article 40, paragraphe 3, du
Statut et à l’article 37, paragraphe 2, du Règlement, des copies de la
requête ont été transmises aux Membres des Nations Unies par l’entre-
mise du Secrétaire général et aux autres Etats admis à ester devant la
Cour;

4, Considérant que, en application de l’article 31, paragraphe 2, du
Statut, le Gouvernement australien a désigné le très honorable sir Gar-
field Barwick, Chief Justice d'Australie, pour siéger comme juge ad hoc
en l'affaire;

5. Considérant que le Gouvernement australien et le Gouvernement
français ont été avisés par des communications en date du 14 mai 1973
que le Président se proposait de convoquer la Cour en audience publique
le 21 mai 1973, pour leur donner la possibilité de présenter leurs obser-
vations sur la demande en indication de mesures conservatoires déposée
par le Gouvernement australien, et que la date et l’heure de la convoca-
tion ont été confirmées par des communications ultérieures du 17 mai
1973;

6. Considérant que, dans une lettre de l’ambassadeur de France aux
Pays-Bas datée du 16 mai 1973, remise par celui-ci au Greffier le même
jour, le Gouvernement français a fait savoir qu’il estime que la Cour n’a
manifestement pas compétence en l’espèce et qu’il ne peut accepter sa
juridiction, et qu’en conséquence le Gouvernement français n’a pas
l'intention de désigner un agent et demande a la Cour d’ordonner que
l'affaire soit rayée de son rôle;
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 101

7. Considérant qu’à l’ouverture des audiences publiques, qui ont eu
lieu les 21, 22, 23 et 25 mai 1973, étaient présents devant la Cour l’agent,
le coagent, les conseils et conseillers du Gouvernement australien;

8. Ayant entendu les observations sur la demande en indication de
mesures conservatoires et les réponses aux questions de membres de
la Cour présentées, au nom du Gouvernement australien, par M. P.
Brazil, l'honorable Lionel Murphy, sénateur, MM. R. J. Ellicott, Q.C.,
M. H. Byers, Q.C., E. Lauterpacht, Q.C. et D. P. O’Connell, professeur;

9, Ayant pris note de la conclusion finale du Gouvernement australien,
présentée à l’audience du 23 mai 1973 et déposée par écrit au Greffe le
méme jour, qui est ainsi congue:

«La conclusion finale du Gouvernement australien tend a ce
que la Cour indique, en vertu de l’article 33 de l’Acte général et de
l'article 41 du Statut de la Cour, des mesures conservatoires deman-
dant au Gouvernement français de s’abstenir de procéder à tout
essai nucléaire en atmosphére dans le Pacifique Sud, en attendant
que la Cour se prononce en l’affaire.»;

10. Ayant pris connaissance de la réponse écrite faite le 31 mai 1973
par l’agent du Gouvernement australien à deux questions qu’un membre
de la Cour lui avait posées;

11. Constatant que le Gouvernement français ne s’est pas fait représen-
ter aux audiences; et considérant que la non-comparution de l’un des
Etats en cause ne saurait en soi constituer un obstacle à Vindication de
mesures conservatoires ;

12. Considérant que la possibilité de faire entendre leurs observations
sur la demande en indication de mesures conservatoires a été offerte au
Gouvernement australien et au Gouvernement français;

13. Considérant que, lorsqu’elle est saisie d’une demande en indication
de mesures conservatoires, la Cour n’a pas besoin, avant d’indiquer ces
mesures, de s’assurer de façon concluante de sa compétence quant au fond
de l’affaire, mais qu’elle ne doit cependant pas indiquer de telles mesures
si les dispositions invoquées par le demandeur ne se présentent pas comme
constituant, prima facie, une base sur laquelle la compétence de la Cour
pourrait être fondée:

14. Considérant que, dans sa requête et ses observations orales, le
Gouvernement australien prétend fonder la compétence de la Cour sur
les dispositions suivantes:

i) Particle 17 de l’Acte général de 1928 susmentionné, rapproché de
l’article 36, paragraphe 1, et de l’article 37 du Statut de la Cour;

ii) subsidiairement, l'article 36, paragraphe 2, du Statut de la Cour et les
déclarations déposées en vertu de cet article par l’Australie et la
France;

15. Considérant que, selon la lettre du 16 mai 1973 remise au Greffier
par l’ambassadeur de France aux Pays-Bas, le Gouvernement français

6
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 102

estime notamment que l’Acte général de 1928 était partie intégrante du
système de la Société des Nations et que, depuis la disparition de celle-ci,
il manque d’effectivité et est tombé en désuétude; que ce point de vue est
confirmé par la conduite des Etats à l’égard de l’Acte général de 1928
depuis l'effondrement du système de la Société des Nations; qu’en consé-
quence l’Acte général ne peut servir de fondement à la compétence de la
Cour pour délibérer du recours de l'Australie contre les essais nucléaires
français; que de toute manière l’Acte général de 1928 n’est pas actuelle-
ment applicable aux relations entre la France et l’Australie et ne saurait
prévaloir sur la volonté clairement et postérieurement exprimée dans la
déclaration du 20 mai 1966 faite par le Gouvernement français sur la
base de l’article 36, paragraphe 2, du Statut de la Cour; que le paragraphe
3 de cettedéclaration exclut de l'acceptation de la juridiction obligatoire les
«différends concernant les activités se rapportant à la défense nationale»;
et que cette exclusion s’applique incontestablement au présent différend
concernant les essais nucléaires français dans le Pacifique;

16. Considérant que, dans ses observations orales, le Gouvernement
australien soutient notamment que divers éléments, parmi lesquels cer-
taines déclarations du Gouvernement français, constituent des indica-
tions d’où la Cour devrait conclure que l’Acte général de 1928 est encore
en vigueur entre les parties à cet acte; que l’Acte général fournit à la
Cour dans le présent différend un fondement de compétence complète-
ment indépendant de l’acceptation de la juridiction obligatoire par l’Aus-
tralie et par la France aux termes de l’article 36, paragraphe 2, du Statut;
qu’on ne saurait considérer que les obligations imposées à la France par
l’Acte général quant à l’acceptation de la compétence de la Cour ont été
modifiées par une déclaration postérieure faite par elle unilatéralement
aux termes de l’article 36, paragraphe 2, du Statut; que si la réserve rela-
tive aux «différends concernant des activités se rapportant à la défense
nationale» qui figure au paragraphe 3 de la déclaration française du
20 mai 1966 doit être considérée comme ayant un contenu objectif, on
peut douter que la mise au point d’armes nucléaires relève de la notion
de défense nationale; que, si cette réserve doit être considérée comme
laissée à l’appréciation de celui qui la formule, elle n’est pas valable et
en conséquence la France est liée par les termes de cette déclaration, sans
que l’on ait à tenir compte de la réserve dont il s’agit;

17. Considérant que les éléments soumis à la Cour l’amènent à con-
clure, au stade actuel de la procédure, que les dispositions invoquées par
le demandeur se présentent comme constituant, prima facie, une base
sur laquelle la compétence de la Cour pourrait être fondée; et qu’en
conséquence la Cour se propose d’examiner la demande en indication de
mesures conservatoires présentée par le demandeur;

*

18. Considérant que le Gouvernement australien a déclaré, en réponse
7
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 103

à une question posée pendant les plaidoiries, qu’il fonde sa demande en
indication de mesures conservatoires «avant tout sur l’article 41 du Statut
de la Cour» et qu’il ne fonde sa demande sur l’article 33 de l’Acte général
de 1928 qu’à titre subsidiaire et uniquement si, compte tenu des éléments
dont elle dispose, la Cour croit pouvoir conclure que l’Acte général est
toujours en vigueur;

19. Considérant que la Cour n’est pas en mesure d’aboutir à une
conclusion définitive sur ce point, en la phase actuelle de la procédure,
et en conséquence n’examinera la demande en indication de mesures con-
servatoires que dans le cadre de l’article 41 du Statut;

20. Considérant que le pouvoir d’indiquer des mesures conservatoires
conféré à la Cour par l’article 41 du Statut a pour objet de sauvegarder
les droits des parties en attendant que la Cour rende sa décision, qu'il
présuppose qu’un préjudice irréparable ne doit pas être causé aux droits
en litige devant le juge et qu'aucune initiative concernant les questions
litigieuses ne doit anticiper sur l'arrêt de la Cour;

21. Considérant que par suite la Cour n’exercera en l'espèce son pou-
voir d’indiquer des mesures conservatoires que si les droits invoqués dans
la requéte paraissent de prime abord relever de la juridiction de la Cour;

22. Considérant que le Gouvernement australien formule comme suit
ses griefs dans sa requête:

i) le droit de l’Australie et de ses habitants, ainsi que celui d’autres
Etats et de leurs habitants, à ne pas être exposés aux essais d’armes
nucléaires effectués dans l’atmosphère par un pays quelconque est et
sera violé:

ii) le dépôt de retombées radioactives sur le territoire australien et leur
dispersion dans l’espace aérien australien sans le consentement de
l'Australie:

a) violent la souveraineté de l’Australie sur son territoire;

b) compromettent le droit que l'Australie possède en toute indépen-
dance de décider des actes qui auront lieu sur son territoire et plus
particulièrement de décider si l'Australie et ses habitants seront
exposés à des rayonnements de sources artificielles ;

iii) la gêne apportée aux navires et aux aéronefs en haute mer et dans
l’espace aérien surjacent ainsi que la pollution de la haute mer par des
retombées radioactives constituent des infractions à la liberté de la
haute mer;

23. Considérant qu’on ne saurait supposer à priori que de telles de-
mandes échappent complètement à la juridiction de la Cour ou que le
Gouvernement australien ne soit pas en mesure d'établir à l’égard de ces
demandes l’existence d’un intérêt juridique autorisant la Cour à accueillir
la requête ;

24. Considérant qu’aux termes de l’article 41 du Statut la Cour ne

8
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 104

peut indiquer des mesures conservatoires que si elle estime quelescircons-
tances l’exigent pour sauvegarder les droits de chacune des parties;

25. Considérant que le Gouvernement australien allègue notamment
que des séries d’expériences nucléaires en atmosphère ont été effectuées
par le Gouvernement français dans le Pacifique pendant la période
1966-1972, au cours desquelles on a fait exploser en particulier plusieurs
bombes à hydrogène et un certain nombre d’engins à forte et moyenne
puissance; que, ces derniers mois, un faisceau d’indications toujours plus
nombreuses tend à montrer que le Gouvernement français envisage
d'effectuer en 1973 une nouvelle série d’essais nucléaires en atmosphère
dans le Pacifique, ce que le Gouvernement français n’a pas démenti;
que cette série d’essais pourrait durer jusqu’en 1975 et même au-delà;
que, dans la correspondance diplomatique et dans les entretiens qui se
sont déroulés pendant l’année en cours, le Gouvernement français n’a
pas accepté de mettre fin aux expérimentations nucléaires en atmosphère
dans le Pacifique ni de renseigner l’ Australie sur les dates des expériences
projetées, l'importance et le rendement escomptés des explosions; et que,
dans une déclaration faite devant le Parlement français le 2 mai 1973,
le Gouvernement français a indiqué que, malgré les protestations de
l'Australie et d’autres pays, il n’envisageait ni d’annuler ni de modifier le
programme d’expérimentation nucléaire initialement prévu;

26. Considérant que ces allégations viennent étayer la thèse du Gou-
vernement australien selon laquelle il se peut que la France procède
immédiatement à un nouvel essai nucléaire atmosphérique dans le Paci-
fique;

27. Considérant que le Gouvernement australien allègue aussi que les
explosions nucléaires en atmosphère réalisées par la France dans le
Pacifique ont provoqué des retombées radioactives sur une grande partie
du territoire australien et ailleurs dans l’hémisphère sud, ont suscité des
concentrations mesurables de radioéléments dans les produits alimentai-
res et chez l’homme et ont augmenté la dose d’irradiation des habitants
de cet hémisphére, notamment en Australie; que tout dépôt de substances
radioactives en territoire australien constitue un danger virtuel pour
PAustralie et ses habitants et que tout dommage qu’il pourrait causer
serait irréparable; que les expériences nucléaires françaises dans l’atmos-
phère sont une source d’inquiétude et d’anxiété pour les Australiens; que
les conséquences que les essais nucléaires français pourraient avoir en ce
qui concerne les ressources de la mer et l’environnement seraient ineffa-
cables et qu'aucun versement d’indemnité ne pourrait remettre les choses
en état; et que rien ne saurait changer le fait qu’une entrave aurait été
apportée par la France aux droits de l'Australie et de ses habitants à
bénéficier de la liberté de mouvement en haute mer et dans l’espace aérien
surjacent ;

28. Considérant que, dans une note diplomatique du 7 février 1973
adressée au Gouvernement australien, note dont le texte est joint à la
requête déposée en la présente affaire, le Gouvernement français a appelé
lattention sur des rapports publiés de 1967 à 1972 par le National Radia-

9
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 105

tion Advisory Committee d'Australie, qui concluaient tous que les
retombées des essais français ne constituaient pas un danger pour la santé
de la population australienne ; considérant que dans cette note le Gouver-
nement français s’est en outre déclaré convaincu que, en l’absence de
dommages constatés qui seraient dus aux expériences nucléaires fran-
çaises, celles-ci ne violaient aucune règle du droit international et que,
s’il était prétendu que l’infraction au droit venait d’une violation d’une
norme juridique portant sur le seuil de pollution atomique qui ne devrait
pas être dépassé, on voyait mal quelle était la règle précise invoquée par
l'Australie;

29. Considérant que, aux fins de la présente procédure, il suffit de
noter que les renseignements soumis à la Cour, y compris les rapports du
Comité scientifique des Nations Unies pour l'étude des effets des rayonne-
ments ionisants présentés entre 1958 et 1973, n’excluent pas qu’on puisse
démontrer que le dépôt en territoire australien de substances radioactives
provenant de ces essais cause un préjudice irréparable à l’Australie;

30. Considérant qu’étant donné ce qui précède la Cour estime devoir
indiquer des mesures conservatoires pour sauvegarder le droit invoqué
par l’Australie dans le présent différend en ce qui concerne le dépôt de
retombées radioactives sur son territoire;

31. Considérant que les circonstances de l’affaire ne paraissent pas
exiger l'indication de mesures conservatoires en ce qui concerne d’autres
droits invoqués par l’Australie dans la requête;

*

32. Considérant qu’étant donné ce qui précède la Cour ne peut faire
droit, au stade actuel de la procédure, à la demande du Gouvernement
français dans sa lettre du 16 mai 1973 tendant à ce que l’affaire soit
rayée du rôle;

33. Considérant qu’une décision rendue en la présente procédure ne
préjuge en rien la compétence de la Cour pour connaître du fond de
l'affaire ni aucune question relative à la recevabilité de la requête ou au
fond lui-même et qu'elle laisse intact le droit du Gouvernement français
de faire valoir ses moyens en ces matières;

34. Considérant la position prise par le Gouvernement français dans
sa lettre du 16 mai 1973 selon laquelle la Cour n’a manifestement pas
compétence en l'espèce, et le fait qu’il n’a pas été représenté aux audiences
qui ont eu lieu entre le 21 et le 25 mai 1973 sur la question de l’indication
de mesures conservatoires ;

35. Considérant que, dans ces conditions, il est nécessaire de régler
aussi rapidement que possible la question de la compétence de la Cour
et celle de la recevabilité de la requête;

10
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 106

En conséquence,
La Cour

Indique à titre provisoire, par huit voix contre six, en attendant son
arrêt définitif dans l’instance introduite le 9 mai 1973 par l’Australie
contre la France, les mesures conservatoires suivantes tendant à ce que:

Le Gouvernement australien et le Gouvernement français veillent
lun et l’autre à éviter tout acte qui risquerait d’aggraver ou d'étendre
le différend dont la Cour est saisie ou de porter atteinte au droit de
l’autre Partie à obtenir l’exécution de tout arrêt que la Cour pourrait
rendre en l'affaire; et en particulier le Gouvernement français s’ab-
stienne de procéder à des essais nucléaires provoquant le dépôt de
retombées radioactives sur le territoire australien;

Décide que les pièces écrites porteront d’abord sur la question de la
compétence de la Cour pour connaître du différend et sur celle de la rece-
vabilité de la requête;

Fixe comme suit la date d’expiration des délais pour la procédure
écrite:

Pour le dépôt du mémoire du Gouvernement australien, le 21 septem-
bre 1973,

Pour le dépôt du contre-mémoire du Gouvernement français, le 21
décembre 1973;

Réserve la suite de la procédure.

Fait en en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le vingt-deux juin mil neuf cent soixante-treize, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement fran-
çais, au Gouvernement australien et au Secrétaire général de l’Organisa-
tion des Nations Unies pour transmission au Conseil de sécurité.

Le Vice-Président,
(Signé) F. AMMOUN.

Le Greffier,
(Signé) S. AQUARONE.

M. JIMENEZ DE ARECHAGA, juge, fait la déclaration suivante:

J'ai voté en faveur de l’ordonnance et des motifs qui y figurent, mais je
voudrais ajouter quelques brèves observations au sujet du rapport entre
la compétence de la Cour et l’indication de mesures conservatoires.

11
ESSAIS NUCLÉAIRES (DÉCL. JIMÉNEZ DE ARÉCHAGA) 107

Je ne pense pas que la Cour doive indiquer des mesures conservatoires
sans accorder toute l’attention voulue à la question fondamentale de sa
compétence pour connaître au fond de la requête dont elle est saisie. II
ne faut pas indiquer de mesures conservatoires s’il apparaît nettement,
et cela même de prime abord, qu'il n’existe aucune base sur laquelle [a
Cour puisse éventuellement fonder sa compétence au fond. La question
juridictionnelle est donc l’une des circonstances — et peut-être la plus
importante — qu’un membre de la Cour doit prendre en considération
lorsqu'il se prononce pour ou contre Vindication de mesures conserva-
toires.

D'un autre côté, étant donné l'urgence de la décision sur les mesures
conservatoires, il est évident que la Cour ne peut pas subordonner sa
réponse à une détermination collective préalable, par voie d’arrêt, de sa
compétence au fond.

Dans ces conditions, il incombe à chaque membre de la Cour d’appré-
cier au stade actuel si, vu les motifs invoqués et les autres éléments dont
il dispose, la Cour possède la compétence nécessaire pour connaître
du fond du différend. D’un point de vue subjectif, cette appréciation ou
estimation ne peut être considérée à proprement parler comme un simple
examen préliminaire ou même sommaire de la question juridictionnelle:
au contraire, il faut être parvenu à la conviction que cette question fon-
damentale de la compétence de la Cour a reçu toute l’attention qu’il est
possible de lui accorder dans les limites de temps et avec les moyens d’in-
formation disponibles.

Lorsque, comme c'est le cas en l’espèce, la Cour décide d'indiquer des
mesures conservatoires et ne raye pas l'affaire du rôle, ainsi que le deman-
dait le Gouvernement français, les parties auront plus tard l’occasion de
débattre plus a fond la question juridictionnelle. [s’ensuitqu’onnesaurait
la préjuger maintenant: il n’est pas impossible, à priori, que les écritures
qui seront présentées et les autres éléments d’appréciation modifient les
opinions ou convictions actuelles.

* *

La question que l’ordonnance présente comme celle de l’existence, à
Végard de ces demandes, d’un «intérêt juridique autorisant la Cour à
accueillir la requête» (paragraphe 23) est caractérisée, dans le dispositif,
comme ayant trait à la recevabilité de la requête. On s’est demandé si
l'Australie peut se prévaloir d’un droit propre — distinct d’un intérêt
collectif ou général —- ou si elle a été ou pourrait être victime d’un préju-
dice réel. Pour ce qui est du pouvoir de la Cour de statuer au fond, le
problème consiste à déterminer si le litige soumis à la Cour est un «diffé-
rend au sujet duquel les parties se contesteraient réciproquement un
droit», comme l’exige la clause juridictionnelle invoquée par l’Australie.
Il semble donc qu'il s’agisse là d’une question de portée limitée concer-
nant la juridiction plutôt que la recevabilité. Sir Gerald Fitzmaurice a

12
ESSAIS NUCLÉAIRES (DÉCL. WALDOCK) 108

indiqué comme suit comment il différenciait ces deux catégories de ques-
tions (C.J. Recueil 1963, p. 102-103):

«la distinction, le texte réel, dépend semble-t-il du point de savoir si
l'exception repose ou est fondée sur la clause ou les clauses juridic-
tionnelles en vertu desquelles on prétend établir la compétence. Si
tel est le cas, l'exception porte essentiellement sur la compétence.»

L'article 17 de l’Acte général stipule que les différends visés dans cet
acte comprennent notamment ceux que mentionne l’article 36 du Statut
de la Cour permanente de Justice internationale. Au nombre des catégo-
ries de différends juridiques énumérés dans cet article figure «la réalité de
tout fait qui, s’il était établi, constituerait la violation d’un engagement
international» (les italiques sont de nous).

Au stade préliminaire, il semblerait donc suffisant de déterminer si les
parties se contestent réciproquement un droit. Il n'apparaît pas nécessaire
à ce stade d’aborder des questions qui relèvent en réalité du fond et qui
constituent le point essentiel de la décision qui interviendra par la suite
sur le fond, comme celle de l’établissement des droits des parties ou de
l’étendue du préjudice résultant des retombées radioactives.

Sir Humphrey WALDOCK, juge, fait la déclaration suivante:

Je souscris à l’ordonnance. Je voudrais seulement ajouter que, selon
moi, les principes énoncés à l’article 67, paragraphe 7, du Règlement,
devraient guider la Cour lorsqu'elle rendra sa décision en la phase sui-
vante de la procédure, que prévoit la présente ordonnance.

M. NAGENDRA SINGH, juge, fait la déclaration suivante:

Tout en souscrivant pleinement aux motifs de la décision rendue par la
Cour et en votant donc avec la majorité pour l'indication de mesures con-
servatoires en l’espèce, je voudrais bien faire ressortir, dans cette déclara-
tion, l’obligation faite à la Cour de s’assurer de sa compétence, même
prima facie, avant de statuer en vertu de l’article 41 du Statut et de l’ar-
ticle 66 du Règlement.

Certes aucune de ces dispositions ne précise le critère de la compétence
de la Cour ou de la recevabilité de la requête et de la demande, critère
que tout membre de la Cour n’en doit pas moins examiner pour s’assurer
qu’il existe un fondement valable possible à la compétence de la Cour et
que la requête est de prime abord recevable. J’approuve donc tout à fait
la Cour quand elle énonce un critère positif quant à sa compétence prima
facie, critère qui a été énoncé dans l'affaire de la Compétence en matière
de pêcheries! et qui, étant réaffirmé dans la présente espèce, peut être

 

1 Compétence en matière de pêcheries (Royaume-Uni c. Islande), C.I.J. Recueil 1972,
ordonnance du 17 août 1972, par. 15 à 17, p. 15-16.

13
ESSAIS NUCLÉAIRES (DÉCL. NAGENDRA SINGH) 109

considéré comme exprimant, en la matière, non seulement la jurispru-
dence la plus récente de la Cour mais aussi sa jurisprudence bien établie.

L'exercice de la fonction judiciaire ne peut se concevoir que si le
tribunal saisi a compétence. Si par conséquent la Cour indique des mesu-
res conservatoires dans l'exercice de ses pouvoirs inhérents (tels que
l’article 41 de son Statut les consacre), sa seule justification est que, sans
ces mesures, les droits des parties seraient si compromis que l'arrêt de la
Cour, au moment où i! serait rendu, serait dépourvu de sens. On ne doit
donc jamais oublier, quand on envisage des mesures conservatoires, que
la Cour aura peut-être, en fin de compte, à statuer au fond. Si la Cour
devait écarter le fondement juridique de sa compétence quand elle se pro-
nonce sur la base de l’article 41 de son Statut, elle s’exposerait immédiate-
ment au reproche de décourager les gouvernements

«d’accepter ou de continuer d’accepter les obligations du règlement
judiciaire, en raison de la crainte justifiée qu’en les acceptant ils
risqueraient de s’exposer à la gêne, aux vexations et aux pertes pou-
vant résulter de mesures conservatoires dans le cas où il n’existe
aucune possibilité raisonnable de compétence au fond vérifiée par la
Cour prima facie. Par conséquent, la Cour ne peut, à propos d’une
demande en indication de mesures conservatoires, négliger complète-
ment la question de sa compétence au fond. Le principe exact qui
se dégage de ces considératfons apparemment contradictoires et qui a
été adopté uniformément par la pratique arbitrale et judiciaire inter-
nationale est le suivant: La Cour peut légitimement agir en applica-
tion de l’article 41, pourvu qu'il existe un instrument, tel qu’une dé-
claration d’acceptation de la disposition facultative, émanant des
Parties au différend, conférant à la Cour compétence prima facie et ne
contenant aucune réserve excluant manifestement cette compéten-
ce.» (Opinion individuelle de sir Hersch Lauterpacht dans l’affaire
de l’Interhandel, C.1.J. Recueil 1957, p. 118-119.)

Il convient par suite de préciser que même à ce stade préliminaire où
elle vérifie sa compétence prima facie, la Cour doit examiner les réserves
et déclarations affectant le traité qu’une partie invoque comme fonde-
ment de la juridiction de la Cour, ainsi que la validité de ce traité si elle
est contestée en ce qui concerne les parties au différend. A l'issue de cet
examen prima facie, la Cour peut conclure:

a) soit qu’il n’existe aucune base possible de compétence de la Cour,
auquel cas, quel que soit le rôle attribué à l’article 41 du Statut, la
Cour ne peut accorder de mesures conservatoires;

b) soit qu’il existe une base possible, mais qu’un examen plus approfondi
s'impose avant de parvenir à une conclusion ferme, auquel cas la Cour
se doit d'examiner à fond sa compétence pour s'acquitter complète-
ment de sa mission judiciaire, ce qui prend du temps, nuit à l’urgence

14
ESSAIS NUCLÉAIRES (DÉCL. BARWICK) 110

existant en la matière et risque de porter un tort irréparable aux droits
des parties. C’est une telle situation qui justifie l'indication de mesures
conservatoires.

Ainsi, si la Cour a indiqué des mesures conservatoires en l’espèce, elle
la fait sans préjudice des problèmes de substance, juridictionnels ou
autres, qui ne peuvent être actuellement préjugés et devront être appro-
fondis au cours de la phase suivante.

Sir Garfield BARWICK, juge ad hoc, fait la déclaration suivante:

Jai voté en faveur de l’indication de mesures conservatoires et de l’or-
donnance de la Cour sur la suite de la procédure, convaincu par les dis-
cussions très approfondies auxquelles la Cour a procédé ces dernières
semaines et par mes propres recherches que l’Acte général de 1928 et la
déclaration du Gouvernement français acceptant, avec réserve, la juridic-
tion obligatoire de la Cour constituent l’un et l’autre, prima facie, une
base possible de compétence de la Cour pour connaître des demandes
formulées par l’Australie dans sa requête du 9 mai 1973 et se prononcer à
leur sujet. En outre, selon moi, l'échange de notes diplomatiques de 1973
entre le Gouvernement australien et le Gouvernement français démontre,
au moins de prime abord, qu’il existe un différend entre ces gouverne-
ments sur des questions de droit international affectant leurs droits
respectifs.

Enfin, sur la base de la documentation soumise à la Cour, et en particu-
lier des rapports du Comité scientifique des Nations Unies pour l’étude
des effets des rayonnements ionisants, il est raisonnable de conclure
que de nouveaux dépôts de particules radioactives dans l’environnement
territorial de l’Australie causeraient probablement des dommages pour
lesquels il ne saurait y avoir de réparation adéquate.

Ces conclusions suffisent à justifier l'indication de mesures conserva-
toires.

J'approuve la forme donnée aux mesures conservatoires, étant entendu
selon moi que les actes prohibés sont ceux des gouvernements et que les
mesures sont indiquées uniquement en relation avec la demande austra-
lienne concernant l’inviolabilité de son territoire.

MM. FORSTER, GROS, PETRÉN et IGNACIO-PINTO, juges, joignent à
l’ordonnance les exposés de leur opinion dissidente.

(Paraphé) F.A.
(Paraphé) S.A.

15
